Opinion of the Court, by
Preston, J.
This is an appeal from a decree made by Preston, J., whereby he ordered that a conveyance by the alleged minor, Pakuakini, to the defendant should be set aside a.nd cancelled.
The nature of-the case appears from the decision of Preston, J.
At the hearing of the appeal, application was made on behalf of the defendant that he be allowed to introduce new evidence, and the Court being of opinion that the evidence offered was newly discovered and material to the just decision of the appeal, admitted the same. (Civil Code, Section 859.)
The Court beard the new evidence on the 14tb and 15th February, and 4th March.
In addition to oral testimony tending to show that Pakuakini was horn in the year 1866, the defendant put in evidence the original record of births in the district of Hamakua, kept by G. W. D. Halemanu, the school agent of the district, pursuant to law, in which appears an entry of the birth of Kaiewe, the son of Noa and Kainoa, on the 2d day of August, 1866, and evidence was given, that the child is Pakuakini, the alleged minor.
W. O. Smith, for plaintiff.
A. Rosa, for defendant.
By the Court.
After hearing the testimony, and upon examination of the said record of births, we are of the opinion that the defendant has sustained his allegation that, at the time of the execution of the deed, and at the time of the institution of this suit, Pakuakini was over the age of twenty years, and consequently that the plaintiff’s bill cannot be sustained.
A decree must therefore be made declaring that Pakualcini was of age when the said deed was executed, and that the decree appealed from be reversed and the bill dismissed.
As the decree appealed from is reversed in consequence of the new evidence adduced, each party must pay his own costs of the appeal and in the Court below.